Opinion by
Oliver, P. J.
In accordance with stipulation of counsel and on the authority of Abstract 41823 fur dogs and animals were held dutiable at 50 percent under paragraph 1519 (e) and whistling balloons, rubber balloons and noisemakers in part of bamboo, similar to those the subject of Abstract 1,0493, were held dutiable at 45 percent under paragraph 409. Kazoos were held dutiable at 45 percent under paragraph 397, Abstracts 44122 and 32264 followed. Trick daggers like those the subject of Abstract 37637 were held dutiable at 45 percent under paragraph 397.